DAMOORGIAN, J.
John Edward Larsen appeals the trial court’s non-final order affirming the hearing officer’s recommended order finding him in contempt for non-payment of his support obligation. In a confession of error, the Department of Revenue, on behalf of Eva Larsen, confesses that the amount of child support arrearage listed in the order on appeal is not supported by the record on appeal, and that Larsen was not given the opportunity to present evidence and make argument regarding the issues raised by the Department of Revenue’s contempt motion.
We agree with the confession of error and reverse and remand for a correct determination of the child support arrearage and for an evidentiary hearing on the contempt motion.

Reversed, and Remanded.

WARNER and TAYLOR, JJ., concur.